EXHIBIT 10(d)1


BASE SALARIES OF NAMED EXECUTIVE OFFICERS


GULF POWER COMPANY


The following are the annual base salaries of the current Chief Executive
Officer and Chief Financial Officer of Gulf Power Company and certain other
current or former executive officers of Gulf Power Company who served during
2009.


Susan N. Story
President and Chief Executive Officer
$419,849
Philip Raymond*
Vice President and Chief Financial Officer
$257,707
P. Bernard Jacob
Vice President
$238,408
Theodore J. McCullough
Vice President
$209,645
Bentina C. Terry
Vice President
$236,428
R. Scott Teel**
Vice President and Chief Financial Officer
$220,562





*      Through August 12, 2010
**      From August 13, 2010





